UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, : licri056-03 (DLC)

~Vo : ORDER

 

 

ANDRES TRUPPER,
Defendant.

DENISE COTE, District Judge:

 

 

 

 

 

IT IS HEREBY ORDERED that the United States Probation
Office shall prepare a PreSentence Investigation Report.

Counsel for defendant shall arrange to have the defendant
interviewed by the Probation Department within two weeks of this
Order.

IT IS HEREBY ORDERED that sentencing is scheduled for
March 13, 2020 at 11:30 a.m,

IT IS FURTHER ORDERED that the Government’s submission
regarding sentence shali be due February 28 and the defendant’s
submission shall be due March 6. Counsel shall provide one (1)
courtesy copy of their submissions to the Court by mail or
delivery to the U.S. Courthouse, 500 Pearl Street, New York, NY.

Dated: New York, New York
December 6, 2019

Jiesene Ny
BENISE COTE
United States District Judge

 
